Filed
                                                                                         Washington State
                                                                                         Court of Appeals
                                                                                          Division Two

                                                                                         October 19, 2021
    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                         DIVISION II

 In the Matter of the Personal Restraint of:
                                                           No. 56110-7-II
 BOYD KEITH STACY,
                                                           UNPUBLISHED OPINION
                Petitioner.


       LEE, C.J. — Boyd K. Stacy seeks relief from personal restraint imposed following his 2019

plea of guilty to one count of unlawful possession of controlled substances and two counts of bail

jumping, committed while charged with unlawful possession of controlled substances. He argues

that under State v. Blake, 197 Wn.2d 170, 481 P.3d 521 (2021), which held former RCW

69.50.4013(1) (2017), the statute making possession of controlled substances illegal, to be

unconstitutional, he is entitled to have all three convictions vacated. The State concedes that under

Blake, Stacy is entitled to have his conviction for unlawful possession of controlled substances

vacated. But the invalidation of his conviction for unlawful possession of controlled substances

does not affect the validity of the bail jumping convictions. State v. Downing, 122 Wn. App. 185,

193, 93 P.2d 900 (2004).

       Accordingly, we grant Stacy’s petition with regard to the unlawful possession of controlled

substances conviction, and remand Stacy’s judgment and sentence to the trial court for vacation of

his conviction for unlawful possession of controlled substances and for resentencing on the

remaining convictions. We deny the remainder of his petition and deny his request for appointment

of counsel.
No. 56110-7-II



        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW 2.06.040,

it is so ordered.



                                                    Lee, C.J.
 We concur:



 Glasgow, J.




 Price, J.




                                                2